     Case 4:18-cr-01309-RM-LAB Document 111 Filed 11/29/19 Page 1 of 2



 1   WILLIAM P. BARR
     Attorney General of the United States
 2
     JOHN C. ANDERSON
 3   United States Attorney
 4   SEAN J. SULLIVAN
     Special Attorney
 5   U.S. Department of Justice
     U.S. Attorney’s Office, District of New Mexico
 6   201 Third Street, NW, Suite 900
     Albuquerque, New Mexico 87102
 7   Telephone: (505) 224-1514
     E-mail: sean.j.sullivan@usdoj.gov
 8   Attorney for Plaintiff
 9                         IN THE UNITED STATES DISTRICT COURT
10                             FOR THE DISTRICT OF ARIZONA

11
      United States of America,                           No. CR18-01309-TUC-RM (BPV)
12
                             Plaintiff,
13
             vs.                                        UNITED STATES’ WITNESS LIST
14
15    Marivel Cantu-Madril, and

16    Richard A. Madril,

17
                            Defendants.
18
19          The United States respectfully submits this proposed witness list. The United
20
     States reserves the right to call additional custodians of records as necessary, to call any
21
     witness named by the defense, and to amend its witness list as necessary before and
22
23   during trial. Witnesses who may testify during the United States’ case-in-chief include:
24
            Orfa Alegria-Dominguez
25          Raymundo Barbosa-Martinez
            Luis Barraza-Garcia
26          Jorge Calzadillas
27          Robert E. Coughlon
            Julieta Duarte
28          Corey Graff
     Case 4:18-cr-01309-RM-LAB Document 111 Filed 11/29/19 Page 2 of 2




 1         Lilia Gutierrez-Guardado
           Justin Hartfelder
 2         Sean Keenan
           Richard McDowell
 3
           Caroline Ordonez
 4         Juan Carlos Ordonez-Leon
           Diana Ortiz de Barraza
 5         Francisco Pinon-Navarro
 6         Richard Redwine
           Laura Rojas
 7         Rey Angel Rojas-Corro
 8         Joan Ryan
           Yazmin Salazar
 9         Caleb Steele
10         Nancy Valladares
           Anibal Verdugo-Lopez
11
12         Respectfully submitted this 29th day of November, 2019.

13                                           WILLIAM P. BARR
14                                           Attorney General of the United States

15
                                             JOHN C. ANDERSON
16
                                             United States Attorney
17
                                             s/ Sean J. Sullivan
18
                                             SEAN J. SULLIVAN
19                                           Special Attorney
20
21   Copy of the foregoing served electronically or by
     other means this 29th day of November, 2019, to:
22
23   Mark Willimann, counsel for Marivel Cantu-Madril, and Peter Matiatos, counsel for
     Richard A. Madril.
24
25
26
27
28


                                               -2-
